Citation Nr: 0108466	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  98-21 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial evaluation for a left 
knee disability currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from November 
1989 to June 1997, when he received a medical discharge.  
This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a November 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana which, in part, granted 
service connection for a left knee disorder and assigned a 10 
percent evaluation for that left knee disability.  Service 
connection for a disability of the tonsils and of the right 
wrist, while denied in that rating decision, was subsequently 
granted in June 1999, and July 2000, respectively.  
Therefore, these two service connection issues are not before 
the Board.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  The Board has therefore listed the issue as one of 
an increased initial rating on the title page.

In that regard, the Board notes that the left knee rating at 
issue in this case has been in effect since the day following 
the appellant's separation from active service.  Therefore, 
the Board concludes that, for the entire time period in 
question, the RO has considered the rating for the left knee 
disability in issue to be proper.  The issue before the Board 
then is taken to include whether there is any basis for 
staged ratings at any pertinent time, to include whether a 
current increase is in order.

In January 2001, a videoconference hearing was held between 
New Orleans, Louisiana and Washington, DC, before the 
undersigned, who is the Board Member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102.  A transcript of the hearing 
testimony has been associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's left knee disability is currently 
manifested by use of a knee brace and subjective complaints 
of constant pain exacerbated by use, weakness, instability, 
giving way, locking and swelling, and objective clinical 
evidence of no swelling, no lateral or anterior instability, 
no ligamentous laxity, negative Lachman, McMurray and 
anterior drawer signs, crepitation on motion, some 
tenderness, a slightly decreased range of motion, and a 
normal radiographic study.

3.  Based on the clinical findings, there is evidence of 
slight, but no more than slight, left knee disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 38 C.F.R. § 3.102, 3.321, Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003-5024, 5256, 5257, 5258, 5259, 5260, 5261 (2000); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997) (Precedent 
Opinion of the General Counsel of the VA).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the left knee claim have been 
properly developed and that no useful purpose would be served 
by remanding said issue with directions to provide further 
assistance to the appellant.  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
service-connected left knee disability than those already of 
record.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to the issue on appeal, and that the duty to 
assist appellant has been satisfied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. §§ 4.45 and 4.59 also 
contemplate inquiry into whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
also related considerations.  The Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 
7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.  The 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be utilized 
in rating conditions listed under Diagnostic Codes 5013 to 
5024, inclusive.  Diagnostic Code 5003.

The following diseases listed under Diagnostic Codes 5013 
through 5024, respectively, Osteoporosis, with joint 
manifestations; Osteomalacia; Bones, new growths of, benign, 
Osteitis deformans, Gout, Hydrarthrosis, intermittent, 
Bursitis, Synovitis, Myositis, Periostitis, Myositis 
ossificans and Tenosynovitis will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under Diagnostic Code 5002.

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the appellant's service medical 
records, in the reports of the VA medical examinations 
conducted in August 1997 and November 1999, the reports of VA 
outpatient treatment rendered between 1997 and 1999, and the 
testimony of the appellant provided in October 1999 and 
January 2001.

The appellant contends that an increased rating is warranted 
based upon his current left knee symptomatology.  He 
testified at his October 1999 personal hearing at the RO that 
he experiences problems with his knee giving way, lateral 
instability and constant pain in his left knee that is 
increased with activity.  See RO Hearing Transcript pp. 1-2.  
He also testified that his left leg was weaker than the right 
and that his knee pops, although it had not recently locked 
up.  He reported wearing a left knee brace.  See RO Hearing 
Transcript p. 2-3.  The appellant subsequently testified 
during the January 2001 videoconference hearing that he still 
suffered from problems with the knee giving way, that he had 
to be careful when on stairs or lifting and that he walked 
with a slight limp.  He testified that he had problems with 
lateral instability, that his left leg was weak, that his 
knee popped frequently and that he was in constant pain.  See 
Videoconference Hearing Transcript pp. 1-4.  The appellant 
further stated that he experienced increased pain with 
activity, tenderness under the kneecap, locking of the knee, 
swelling, calf muscle spasms and cramps as well as limitation 
of squatting, stooping and bending.  See Videoconference 
Hearing Transcript pp. 5-10.

The record reveals that the appellant was diagnosed with left 
chondromalacia patella in service.  The appellant underwent a 
VA joints examination in August 1997.  He complained of pain 
in the left knee and swelling over the patellar tendon.  On 
physical examination, his gait was noted to be within normal 
limits.  The appellant demonstrated a full left knee range of 
motion.  There was no swelling or instability of the left 
knee.  Crepitus and joint line tenderness were demonstrated, 
but the McMurray, anterior and posterior drawer and varus and 
valgus stress tests were all negative.  The diagnosis 
rendered by the examiner was patellar femoral pain syndrome.

The appellant also underwent a VA joints examination in 
November 1999.  He complained of pain under the kneecap and 
instability, as well as locking of the knee, swelling and 
giving way.  On physical examination, the appellant 
demonstrated a left knee range of motion of zero to 135 
degrees; the examiner described this as full range of motion.  
There was crepitation on motion and tenderness along the 
medial femoral condyle and the medial patellar facet.  No 
swelling or ligamentous laxity was observed.  Radiographic 
examination of the left knee, as read by the radiologist, did 
not show any bony or soft tissue abnormality.  The diagnosis 
rendered by the examiner was chondromalacia patella.  

Review of the VA outpatient records dated between 1997 and 
1999 reveal that the appellant sought treatment for left knee 
pain on fewer than 10 occasions.  In March 1998, use of a 
knee brace was noted to have resulted in less swelling and 
pain.  On physical examination there was some swelling at the 
prepatellar area.  The doctor diagnosed chondromalacia of the 
left knee.  In July 1998, the appellant was examined and 
found to demonstrate positive patellar apprehension, an 
inflamed medial plica, no laxity or varus/valgus stress, +/- 
McMurray's and +/- joint line tenderness.  The clinical 
assessment was medial plica syndrome.  In October 1998, the 
appellant sought treatment for complaints of left knee pain 
and locking.  On physical examination, the appellant 
demonstrated full left knee range of motion without any 
effusion, patellofemoral crepitation, joint line tenderness 
or varus/valgus instability.  There was positive 
apprehension, some plica tenderness and a snapping IT band.  
The clinical diagnosis was chondromalacia patella (medial 
aspect).  In November 1998, physical examination revealed 
infrapatellar pain without any ligamentous laxity.  He 
demonstrated full range of motion of the left knee.  The 
assessment was chondromalacia patella.

In March 1999, the appellant continued to complain of on-and-
off left knee pain.  On physical examination, no edema was 
found in the extremities.  The assessment was left 
chondromalacia patella.  In May 1999, the appellant again 
demonstrated a full range of left knee motion and the 
Lachman, McMurray and grind tests were all negative.  There 
was no quadriceps atrophy or effusion present.  The clinical 
impression was left chondromalacia patella.  In October 1999, 
the appellant reported that his symptoms were the same if not 
worse.  He stated that he had had to alter his gait to 
accommodate the pain in the left knee.  He complained of 
occasional dislocations and spasms.  On physical examination, 
the appellant demonstrated a left knee range of motion of 
zero to 130 degrees.  There was no effusion, patellofemoral 
crepitation, joint tracking, or laxity.  There was positive 
apprehension and slight valgus alignment.  Radiographic 
examination revealed lateral tilting of the patella, but no 
subluxation.  In November 1999, examination revealed no 
clubbing, cyanosis or edema in the left lower extremity.

The appellant has been assigned a 10 percent evaluation by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5024, 
tenosynovitis, which assess basically evidence of limitation 
of motion under the Diagnostic Code 5003 criteria as the 
primary rating criteria for incremental ratings.  The Board 
notes that the applicable regulations contain a number of 
diagnostic codes relating to the knee joint.  A knee 
disability could be evaluated under the criteria for 
limitation of motion, ankylosis, or instability of the knee 
as specified in Diagnostic Codes 5256, 5257, 5258, 5260 and 
5261.  Also, the Board notes that 38 C.F.R. § 4.71 and Plate 
II show that the normal range of motion of the knee is from 0 
degrees of extension to 140 degrees of flexion.

The Board first notes that several diagnostic codes 
pertaining to the knee are not applicable in this case.  The 
appellant does not have ankylosis of his left knee; 
accordingly, an evaluation under Diagnostic Code 5256 is not 
appropriate. Review of the medical evidence of record 
indicates that Diagnostic Code 5259 is not for application 
because the appellant has not undergone removal of the 
semilunar cartilage.  As there is no objective clinical 
evidence of dislocated cartilage, with frequent episodes of 
"locking," and left knee effusion, Diagnostic Code 5258 is 
not for application.

Where there is recurrent subluxation, lateral instability or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; 20 percent for 
moderate disability; and a maximum 30 percent disability 
evaluation is warranted for severe impairment.  Diagnostic 
Code 5257.

Under Diagnostic Code 5260, a 20 percent rating is provided 
where flexion of the knee is limited to 30 degrees.  For 
limitation of flexion to 15 degrees, a maximum 30 percent 
evaluation is provided.  Under Diagnostic Code 5261, a 20 
percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees. A compensable rating is not warranted 
under these diagnostic codes because the appellant has not 
demonstrated the requisite limitation of flexion or 
extension.  The most recent VA examination showed only slight 
loss of flexion.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight, 
and the degree of pain he has.  With increasing levels of 
pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like, are 
expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, 
chronic pain was reported; however, no muscle atrophy or 
weakness has been demonstrated and there is no clinical 
evidence of any muscle spasm.  Recent objective medical 
evidence did show findings of slight limitation of motion and 
joint line tenderness.

While the appellant has stated that his left knee locks and 
gives way, there is no recent medical evidence of subluxation 
or lateral instability of the left knee.  There have been 
clinical findings of a patellofemoral crepitation.  With 
regard to incoordination or interference with standing or 
weightbearing, the appellant has been noted on occasion to 
have a normal gait.  The Board does note that the appellant's 
x-rays have never resulted in clinical findings of 
degenerative changes of the left knee.  The Board also notes 
that the appellant has made consistent complaints of knee 
pain.  It appears from the rating actions on file that the 
current compensable rating of 10 percent contemplates 
limitation of motion with complaints of pain.  Consideration 
has been given to assigning a separate rating for other 
function impairment, per the Opinion of the VA General 
Counsel Number 23-97.  See 62 Fed. Reg. 63604 (1997).  In 
this case, the medical evidence does not currently 
demonstrate locking, instability, subluxation, or other 
manifestation that would warrant a separate 10 percent 
rating.  Thus, the 10 percent rating is based on the 
functional limitations described in the absence of 
instability and subluxation.  In the absence of such 
additional and separate disability, a separate or higher 
rating is not in order.  Consideration, as pertinent, has 
also been given to the provisions of 38 C.F.R. §§ 4.40-4.59.  
The type of functional impairment contemplated therein has 
not been shown.  As such, those provisions do not provide a 
basis for a higher or separate compensable evaluation.

It is again noted that this rating is apparently assigned 
based on the limitation of motion and complaints of pain and 
tenderness that are evidenced.  No subluxation or instability 
has been demonstrated.  X-rays have not confirmed the 
presence of arthritic changes, thus a separate rating under 
those provisions is not indicated.  Further, such separate 
rating would not be warranted in this case where the 
limitation of motion is already considered in the rating 
assigned.

An extraschedular evaluation is not warranted for the 
appellant's service-connected left knee disability at issue 
in this case since the evidence does not show that it 
presents an unusual or exceptional disability picture.  
38 C.F.R. § 3.321(b)(1).  Significantly, the left knee 
disability has not required any post-service period of 
hospitalization and the left knee disability has not, in and 
of itself, markedly interfered with employment.  There is no 
credible, competent evidence indicating a greater degree of 
functional loss attributable to the left knee disability than 
that commensurate with the respective assigned rating.  
Therefore, the regular schedular standards, with the 
evaluation currently assigned, adequately compensates the 
appellant for any adverse industrial impact caused by his 
left knee disability.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).

Because this is an appeal from the initial rating for the 
left knee disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability and, therefore, does 
not support the assignment of a staged rating.


ORDER

An evaluation in excess of 10 percent for the appellant's 
left knee disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

